COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-068-CV



IN RE JANICE HAMPTON	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and first amended motion for emergency relief and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and first amended motion for emergency relief are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL A:	CAYCE, C.J.; DAY and HOLMAN, JJ.



HOLMAN, J. not participating



[DELIVERED MARCH 14, 2003]

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.